DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s application filed on June 8, 2021 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,042,846 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1, 17 and 21 of the U.S. Patent No. 11,042,846 B2 is obvious variants or verbatim copy of claims 1, 12 and 13 of the current application. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify claims 1-25 of US. Patent No. 11,042,846 B2 by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited in U.S. Patent No. 11,042,846 B2 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a portable device, which is a statutory category of invention; 
Claim 12 is directed to a computer program product …with secure element in a portable device, which is a statutory category of invention and 
Claim 13 directed to a processor implemented method, which is a statutory category of invention. 

Step 2a: 
While claims 1, 12 and 13 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to an abstract idea of conducting financial transaction--- which is considered an abstract idea. See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1, 12 and 13 recites a series of steps that can be performed upon a generic, not purpose-built, computer. These steps include: conduct a financial transaction…; determine financial account information….a unique transaction identifier…, with remote payment cryptogram…..These steps constitutes the abstract idea of organizing human activity or a mental process of manipulation data by a generic computer such that the sum of the claim steps amounts to no more than an abstract idea. The limitations that set forth this abstract idea include: 
conduct a financial transaction…; determine financial account information….a unique transaction identifier…, with remote payment cryptogram…..
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a secure element”; “second electronic device”; “third electronic device”, merely uses the mobile device as a tool to perform the abstract idea. The use of “a secure element”; “second electronic device”; “third electronic device”, does no more than generally link the abstract idea to a particular field of use, the use of “a secure element”; “second electronic device”; “third electronic device”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “mobile device”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “a secure element”; “second electronic device”; “third electronic device”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims merely recites the concept of conduct a financial transaction…; determine financial account information….a unique transaction identifier…, with remote payment cryptogram….. using a generic computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-11 and 14-20 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-11 and 14-20 merely extend the abstract idea of claims 1, 12 and 13 by describing the use of computer device or processor to conduct a financial transaction…; determine financial account information….a unique transaction identifier…, with remote payment cryptogram….. and only serve to add additional layers of abstraction to the abstract idea of claims 21 and 34. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-18 and 20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong U.S. Patent Application Publication No. 2015/0046339 A1.

As per claims 1, 12 and 13, Wong discloses a portable electronic device, comprising:
an interface circuit configured to wirelessly communicate with a second electronic device and a third electronic device (see fig. 3); and
a secure element (0080, secure element 202), coupled to the interface circuit, configured to:
conduct a financial transaction with the second electronic device (0040, which discloses that “The system 100 comprises a user 107 who may operate a mobile device 101. The user 107 may use mobile device 101 to conduct a financial transaction (e.g., a payment transaction) at an access device 102 connected to a merchant computer 103.”); and
determine, after the portable electronic device communicates financial-account information to the second electronic device, a unique transaction identifier for the financial transaction based on the financial-account information and a remote-payment cryptogram provided by the third electronic device (0133, which discloses that “Another embodiment is directed at a method for matching transactions using a unique transaction identifier. The method comprises receiving an authorization request message for a transaction originating from a mobile device 101 and generating a unique transaction identifier for the transaction. The unique transaction identifier is generated using a shared digest and predetermined transaction elements in the authorization request message.”),
wherein the remote-payment cryptogram is generated using an encryption key used to perform a cryptographic operation on the financial-account information (0060, which discloses that “The request for provisioning message may include device information such as a mobile device 101 identifier, secure element 202 identifier, a secure element key identifier (or key), a user identifier (to identify a user or account), and user authentication information (e.g., a cryptogram such as a CVV2 for card verification based authentication processes, a ZIP code for geographic verification, etc.).”), and
wherein the encryption key is associated with the third electronic device (0061, which discloses that “The provisioning service module 225 may then attempt to verify the provided user authentication information. For example, if the request for provisioning included a PAN and a cryptogram, provisioning service module 225 may retrieve a master encryption key, use the master encryption key to decrypt the cryptogram, and ensure that the decrypted value is an expected value (e.g., corresponding to received value of the PAN). The provisioning service module 225 may then generate a payment token to provision onto the mobile device using token service 222”).

As per claims 2 and 16, Wong further discloses the portable electronic device, wherein the secure element is further configured to encrypt the financial-account information using the encryption key (0062; 0124).

As per claims 3 and 17, Wong further discloses the portable electronic device, wherein the encryption key comprises at least one of a symmetric encryption key, an access key, an issuer security domain key, or a contactless registry services key (0124; 0125).

As per claims 4 and 18, Wong further discloses the portable electronic device, wherein the secure element is further configured to sign the encrypted financial-account information using a controlling authority security domain (0124).

As per claim 7, Wong further discloses the portable electronic device, wherein the secure element is further configured encrypt the financial-account information using a credential key of the secure element before encrypting the financial-account information using the encryption key (0124; 0125).

As per claim 8, Wong further discloses the portable electronic device, wherein the credential key is unavailable to the third electronic device (0124; 0125).

As per claim 9, Wong further discloses the portable electronic device, wherein the secure element is further configured to receive a confirmation from the second electronic device that the financial transaction has been executed (0066; 0092; 0118).
As per claim 10, Wong further discloses the portable electronic device, wherein the secure element is configured to determine the unique transaction identifier based on a device primary account number (DPAN) of the portable electronic device and the remote-payment cryptogram (0124; 0125; 0133).

As per claim 11, Wong further discloses the portable electronic device, wherein the secure element is configured to determine the unique transaction identifier based on a concatenation of the DPAN and the remote- payment cryptogram (0133).

As per claim 14, Wong further discloses the processor-implemented method, wherein the determining the unique transaction identifier comprises determining the unique transaction identifier based on a device primary account number (DPAN) of the portable electronic device and the remote-payment cryptogram (0124; 0125; 0133).

As per claim 15, Wong further discloses the processor-implemented method, wherein the determining the unique transaction identifier comprises determining the unique transaction identifier based on a concatenation of the DPAN and the remote-payment cryptogram (0133).

As per claim 20, Wong further discloses the processor-implemented method, further comprising:
encrypting the financial-account information using a credential key of the secure element before encrypting the financial-account information using the encryption key (0124; 0125; 0133).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong U.S. Patent Application Publication No. 2015/0046339 A1 in view of Spies U.S. Patent Application Publication No. 2011/0137802 A1

As per claim 5, Wong failed to explicitly disclose the portable electronic device, wherein the secure element is further configured to receive a re-encrypted financial-account information from the third electronic device, wherein the re-encrypted financial-account information is a decrypted version of the encrypted financial-account information using the encryption key that is encrypted using a second encryption key associated with the second electronic device.
Spies discloses the portable electronic device, wherein the secure element is further configured to receive a re-encrypted financial-account information from the third electronic device, wherein the re-encrypted financial-account information is a decrypted version of the encrypted financial-account information using the encryption key that is encrypted using a second encryption key associated with the second electronic device (0071; 0077).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the portable electronic device of Wong and incorporate a portable electronic device wherein the secure element is further configured to receive a re-encrypted financial-account information from the third electronic device, wherein the re-encrypted financial-account information is a decrypted version of the encrypted financial-account information using the encryption key that is encrypted using a second encryption key associated with the second electronic device in view of the teachings of Spies in order to enhance security of the transaction

As per claim 6, Wong further discloses the portable electronic device, wherein the secure element is further configured to send the re-encrypted financial-account information to the second electronic device (0124; 0124).

As per claim 19, Wong failed to explicitly disclose the processor-implemented method, further comprising:
receiving a re-encrypted financial-account information from the third electronic device, wherein the re-encrypted financial-account information is a decrypted version of the encrypted financial-account information using the encryption key that is encrypted using a second encryption key associated with the second electronic device; and
sending the re-encrypted financial-account information to the second electronic device.
Spies discloses the processor-implemented method, further comprising:
receiving a re-encrypted financial-account information from the third electronic device, wherein the re-encrypted financial-account information is a decrypted version of the encrypted financial-account information using the encryption key that is encrypted using a second encryption key associated with the second electronic device (0071; 0077); and
sending the re-encrypted financial-account information to the second electronic device (0071; 0077).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Wong and incorporate a processor-implemented method, further comprising: receiving a re-encrypted financial-account information from the third electronic device, wherein the re-encrypted financial-account information is a decrypted version of the encrypted financial-account information using the encryption key that is encrypted using a second encryption key associated with the second electronic device; and sending the re-encrypted financial-account information to the second electronic device in view of the teachings of Spies in order to enhance security of the transaction


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        August 26, 2022